 



Exhibit 10.5
CONSULTING AGREEMENT
     This Consulting Agreement (this “Agreement’’) is made as of March 22, 2007
by and between William D. Shaw, Jr., whose address is 340 Old Church Road,
Greenwich, CT 06830 (the “Consultant”) and NYMAGIC, INC., a New York
corporation, with its principal office located at 919 Third Avenue, 10th Floor,
New York NY 10022 (the “Company”).
     WHEREAS, the Consultant is a member of the Company’s Board of Directors and
its Vice Chairman;
     WHEREAS, the Company acknowledges Consultant’s skills and experience as an
investment advisor and seasoned executive,
     WHEREAS, the Company desires to engage the Consultant to provide services
beyond those which would be expected of the Vice Chairman of the Board of
Directors to assist the Company in communicating and explaining its investment
strategy to the investor community and in providing it managerial advice and
counsel; and,
     WHEREAS, the Consultant is willing to provide the services the Company
requires on the terms and conditions set forth herein:
     NOW THEREFORE, for valuable consideration, the adequacy of which is hereby
acknowledged, the Consultant and the Company agree as follows:
     1. Recitals. The foregoing recitals are incorporated herein and constitute
a part of this Agreement.
     2. Services. The Consultant’s primary role is to ensure that the Company’s
asset management strategy is communicated to and understood by the investor
community. More specifically, from time to time during the term of this
Agreement, the Consultant shall provide the following services to the Company:

  •   Participate in meetings with rating agencies e.g. A.M. Best Company,
Standard & Poor’s and Fitch Ratings;     •   Participate in meetings and answer
inquiries from analysts who cover the Company’s stock;     •   Meet with and
respond to inquiries from large investors in the Company’s stock or debt;     •
  Participate in quarterly earnings calls and other investor calls;     •  
Participate in the Company’s investor road shows; and,     •   Represent the
Company at industry conferences, e.g. those held by Conning Capital, Keefe,
Bruyette, Woods, Ferris Baker Watts and others.

     In addition, the Consultant shall attend the meetings of, and provide
advice and counsel to, the Company’s management committee and to the Company’s
Chairman and President and Chief Executive Officer as requested by them (the
services enumerated above, together with attending the meetings of, and
providing advice and counsel to, the Company’s



--------------------------------------------------------------------------------



 



management committee and its Chairman and President and Chief Executive Officer,
the “Services”).
     The Consultant shall devote as much time to the Services as is reasonably
necessary to achieve the objectives contemplated by this Agreement.
     3. Compensation. The Company will compensate the Consultant for the
Services by paying him an annualized fee of $100,000 payable in four equal
quarterly payments of $25,000, the first of which shall be on the date hereof,
and thereafter one, each at the end of June, September and December. In
addition, the Company may pay the Consultant a bonus at the discretion ofit’s
the Human Resources Committee of the Board of Directors of the Company upon the
recommendation of the Company’s Chairman. The bonus shall have a range of from
$0 to $100,000 and have a target of $50,000.The Company will also reimburse the
Consultant for all reasonable and necessary expenses he incurs in connection
with the Services promptly upon its receipt of invoices therefor.
     4. Taxes. The Consultant acknowledges that he is self employed, that the
Company will not withhold taxes and that he shall be responsible for the payment
of all taxes, self-employment taxes and income taxes applicable to the Services.
     5. Term and Termination. (a) This Agreement shall terminate on December 31,
2007, unless it is extended by mutual agreement, or terminated earlier as
provided for herein.
     (b) Either party may terminate this Agreement at any time, on thirty
(30) days prior written notice, which notice shall specify the exact date of
termination.
     (c) The Company may terminate this Agreement at any time in the event the
Consultant ceases to be a member of the Company’s Board of Directors.
     (d) This Agreement will terminate immediately upon the merger or
consolidation of the Company into another corporation; the sale of all or
substantially all of its assets; its dissolution and/or its liquidation; or, the
death of the Consultant.
     Upon the termination of this Agreement for any reason other than the merger
or consolidation of the Company into another corporation, or the sale of all or
substantially all of its assets, the Consultant shall be entitled to his pro
rata annualized fee through the date of his termination. In the event the
termination of this Agreement results from the merger or consolidation of the
Company into another corporation, or the sale of all or substantially all of its
assets, the Consultant shall be entitled to the entire amount of his annualized
fee, with the then unpaid portion thereof payable upon the consummation of such
merger or sale.
     6. Independent Contractor Status. Nothing in this Agreement shall be deemed
to create any form of partnership, employer-employee relationship, or joint
venture between the Company and the Consultant.
     7. Indemnification. The to the fullest extent permitted by law, the Company
shall indemnify the Consultant from and against any losses, claims, damages or
liabilities (or actions,



--------------------------------------------------------------------------------



 



including shareholder actions, in respect thereof) related to or arising out of
the Consultant’s engagement hereunder, and the Company will reimburse the
Consultant for all reasonable expenses (including counsel fees) as they are
incurred by him in connection with investigating, preparing or defending any
such action or claim.
     8. Assignment. This Agreement is personal to the Consultant, and neither
the Company nor the Consultant may assign its rights or delegate its obligations
hereunder without the prior written consent of the other party; nor shall this
Agreement inure to the benefit of the heirs and successors of the parties
hereto.
     9. Separability. The invalidity or unenforceability, in whole or in part,
of any provision, term or condition hereof shall not affect the validity or
enforceability of the remainder of such provision, term or condition or of any
other provision, term, or condition.
     10. Governing Law. This Agreement and any disputes arising or resulting
from this Agreement exclusively shall be construed and governed by the laws of
the State of New York without regard to its rules concerning conflicts of laws.
The Consultant expressly acknowledges that he is subject to jurisdiction of the
courts of the State of New York.
     11. Interpretation. Captions or title sections of this Agreement are for
reference purpose only and do not constitute terms or conditions hereof. The
parties acknowledge that they have thoroughly reviewed this Agreement and
bargained over its terms.
     12. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Consultant relating to the Services.
     13. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed to have been received by a
party when actually received in the case of hand delivery, or two (2) days after
mailing by a nationally recognized overnight carrier, to each party at the
addresses shown below:

     
If to the Consultant:
  If to the Company:
William D. Shaw, Jr.
  NYMAGIC, INC.
340 Old Church Road
  Attn: Paul J. Hart, Esq.
Greenwich, CT 06830
  919 Third Avenue, 10th Floor
 
  New York, NY 10022

     14. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

            William D. Shaw, Jr.   NYMAGIC, INC.
 
       
/s/ William D. Shaw, Jr.
  By:   /s/ Paul J. Hart
 
       